Citation Nr: 1409787	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-05 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to May 2003.  She also had an additional 2 months and 24 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Reno, Nevada.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

At the February 2012 Board videoconference hearing, the Veteran raised the issues of entitlement to an increased rating for degenerative disc disease of the cervical spine and entitlement to service connection for headaches secondary to service-connected degenerative disc disease of the cervical spine.  As these claims are not in appellate status, they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected hysterectomy is rated as 50 percent disabling, and the combined rating for her service-connected disabilities is 90 percent.

2.  The Veteran is unable to secure or maintain substantially gainful employment consistent with her education and occupational background as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service-connected disabilities include:  total vaginal hysterectomy and bilateral salpingo-oophorectomy; disc bulge and protrusion, degenerative changes, multi-level facet arthropathy and levoscoliosis of the lumbosacral spine; degenerative disc disease of the cervical spine; de Quervain's tenosynovitis syndrome and arthritis of the left thumb; bilateral elbow tendonitis; plantar fasciitis with hallux valgus of each foot; and lateral epicondylitis of each elbow.

The Veteran's service-connected hysterectomy is rated as 50 percent disabling, and the combined rating for her service-connected disabilities is 90 percent.  Therefore, the schedular percentage requirements for a TDIU are met.  38 C.F.R. § 4.16(a).

The evidence shows that the Veteran last worked full time in February 2005.  Her education consists of a high school degree with some college credits.  The Veteran's usual occupation was in the field of administrative management with a military career as a personnel services and administrative specialist.  

The Board has considered the evidence of record and finds the Veteran's lay statements on the matter persuasive along with the medical evidence.  Particularly persuasive is a January 2011 letter from Dr. J.P., a physician at the Las Vegas VA Medical Center.  Dr. J.P. stated that the Veteran has several service-connected disabilities that prohibit her from obtaining and maintaining gainful employment, full or part time.  Significantly, Dr. J.P. indicated that the Veteran is unable to perform even employment of a sedentary nature because she is not able to sit or stand in place for more than 15 minutes without exacerbating her problems.

Based on the foregoing evidence, the Board finds that the Veteran is unable to secure or maintain substantially gainful employment consistent with her education and occupational background as a result of her service-connected disabilities.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


